internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si br 7-plr-110707-98 date may legend taxpayer a taxpayer’s spouse date date state x in a letter dated your authorized representative requested several rulings on your behalf concerning the proposed testamentary exercise of a limited_power_of_appointment granted to you as the beneficiary of trust that is currently exempt from the generation-skipping_transfer_tax this letter is in response to that request and several subsequent submissions from your authorized representative the facts and representations submitted are summarized as follows on date a a parent of taxpayer executed an irrevocable_trust agreement establishing the a_trust under article ii of the a_trust agreement the trust corpus was divided into equal separate trust shares to provide one share for each of a’s children living on date plr-110707-98 paragraph e of article ii of the a_trust agreement provides that upon the death of each child of a the assets remaining in the separate share trust held for his or her benefit are to be distributed to or held for the benefit of one or more persons of the group consisting of the issue and or surviving_spouse of such child of a and or a’s then living lineal_descendants and in such amounts and proportions and upon such terms trusts and conditions as such child of a appoints by a will that specifically refers to the powers in the a_trust agreement given to such child of a in default of a valid appointment by will the a_trust agreement provides for the disposition of each separate share trust to the then living issue as a group of such child of a or in default of such issue such trust share shall be divided and apportioned per stirpes among a’s then living lineal_descendants taxpayer a beneficiary of a separate share trust established under article ii of the a_trust agreement proposes to create an irrevocable_trust called the taxpayer trust taxpayer proposes to appoint by will the balance of the separate share trust held for his benefit under article ii of the a_trust agreement to the taxpayer trust article ii sec_2_1 paragraph a of the taxpayer trust agreement provides that the trustee may pay to or apply for the benefit of taxpayer’s spouse during her lifetime such amounts of the net_income and or principal of the trust as the trustee in trustee’s discretion may determine to be necessary to provide for the support and maintenance of taxpayer’s spouse if in the judgment of the trustee spouse’s income and means of support from trust and from other sources is not sufficient for such purposes further paragraph b of that section of the taxpayer trust agreement provides that during the lifetime of taxpayer’s spouse taxpayer’s spouse has the unrestricted right during january of each calendar_year to demand cash and or property from the trust estate equal to the greater of dollar_figure or five percent of the value of the trust estate article ii sec_2_1 paragraph c of the taxpayer trust agreement provides that subject_to article vii of the taxpayer trust agreement upon the death of taxpayer’s spouse the then remaining trust assets shall be distributed to or held for the benefit of such of the then living issue of a in such amounts and proportions and for such estates and interests and upon such terms trusts conditions and limitations as taxpayer’s spouse shall appoint by a will that specifically refers to the power given in the taxpayer trust agreement to spouse any such appointment however shall not postpone the vesting absolute ownership or power of alienation of an interest in the taxpayer trust beyond date the trust termination_date defined in article iv of the taxpayer trust agreement paragraph c of sec_2_1 of article ii of taxpayer trust agreement also provides that to the extent that there are any assets not subject_to the limited_power_of_appointment or taxpayer’s spouse fails to exercise the limited_power_of_appointment by will the then remaining trust assets shall be divided into as many shares as plr-110707-98 taxpayer has children then living treating as a then living child the living issue of any child who is then deceased one share is to be held for each such living child and one share shall be divided and held per stirpes for the issue of each such deceased child subject_to article vii of the taxpayer trust agreement after each child attains the age of fifty or upon the death of each such child the child’s share of the then remaining trust assets shall be distributed to or held for the benefit of such of the then living issue of a other than taxpayer each such child the estate of each such child or the creditors of the estate of each such child in such amounts and proportions for such estates and interests and upon such terms and conditions as the child designates by a writing to the trustee or by a will that specifically refers to the power given in the taxpayer trust agreement to such child any such appointment however shall not postpone the vesting absolute ownership or power of alienation of an interest in the taxpayer trust beyond date the trust termination_date article ii sec_2 paragraph c of the taxpayer trust agreement provides that upon the death of a child of taxpayer or the death of taxpayer’s spouse if a child of taxpayer is not then living any trust share or portion thereof not appointed pursuant to the exercise of the limited_power_of_appointment shall be divided into as many equal subshares as he or she has children then living treating as a then living child the living issue of any child who is then deceased one subshare shall be held for the benefit of each such living child and one subshare shall be divided and held per stirpes for the issue of each such deceased child subject_to the terms in article ii sec_2 paragraph c paragraph c of sec_2 of article ii of taxpayer trust agreement also provides for the distribution and disposition of any assets held in taxpayer trust for the benefit of taxpayer’s grandchildren upon the death of each such grandchild of taxpayer subject_to article vii of the taxpayer trust agreement the share of each grandchild of taxpayer shall be distributed to or held for the benefit of such of taxpayer’s living issue other than such grandchild the estate of such grandchild or the creditors of the estate of such grandchild in such amounts and proportions and upon such terms and conditions as such deceased grandchild may designate by his or her will to receive the share provided that in no event shall any such appointment postpone the vesting absolute ownership or power of alienation of an interest in the taxpayer trust beyond date the trust termination_date to the extent that there are any assets not subject_to the limited_power_of_appointment article ii sec_2 paragraph c of the taxpayer trust agreement provides that the remaining trust estates shall be divided into as many equal subshares as grandchild has children then living treating as a then living child the living issue per stirpes of any child who is then deceased one subshare is to be held for each such living child and one subshare is to be divided and held per stirpes for the issue of each such deceased child plr-110707-98 taxpayer trust agreement also provides for the distribution and disposition of any assets held in taxpayer trust for the benefit of taxpayer’s great grandchildren the provision for distribution and disposition of taxpayer trust assets is consistent with the requirements of the a_trust agreement article vii of the taxpayer trust agreement provides that nothing in the taxpayer trust is to be construed to postpone the vesting of the trust estate beyond date the trust termination_date date is a date that does not exceed years from the date of creation of the a_trust further section of article ii of the taxpayer trust agreement provides that no power_of_appointment set forth in the taxpayer trust agreement shall be exercised in any manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property in the taxpayer trust estate for a period beyond date article vii of the taxpayer trust agreement also provides that taxpayer has elected out of the section x of the state revised code it is represented that the only assets that will be held in the taxpayer trust will be assets transferred to taxpayer trust pursuant to taxpayer’s proposed exercise of the power_of_appointment granted to taxpayer under the terms of the a_trust you have requested the following rulings taxpayer’s proposed testamentary exercise of the limited_power_of_appointment granted to taxpayer under the terms of the a_trust will not cause any property subject_to the power_of_appointment to be included in taxpayer’s gross_estate taxpayer’s proposed testamentary exercise of the limited_power_of_appointment granted to taxpayer under the terms of the a_trust will not constitute a taxable transfer and therefore taxpayer will not be treated as the transferor of such portion of the a_trust under sec_2652 taxpayer’s proposed testamentary exercise of the limited_power_of_appointment granted to taxpayer under the terms of the a_trust the a_trust will continue to be exempt from the generation-skipping_transfer_tax under chapter of the code after the proposed testamentary exercise by taxpayer of the power_of_appointment granted to taxpayer under the terms of the a_trust taxpayer trust will be exempt from the generation-skipping_transfer_tax under chapter of the code sec_2033 provides that a decedent’s gross_estate shall include the value of all property to the extent of the decedent’s interest at the time of his death plr-110707-98 sec_2035 provides except as provided in sec_2035 the value of a decedent’s gross_estate shall include the value of all property to the extent of any interest therein that the decedent has at any time made a transfer by trust or otherwise during the 3-year period ending on the date of the decedent's death sec_2036 through provide for the inclusion in the gross_estate of property transferred by the decedent if the decedent has either retained an interest in or a power over the property transferred sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent by will exercises a power_of_appointment created after date by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate under sec_20_2041-1 a power is limited by an ascertainable_standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life plr-110707-98 sec_20_2041-3 provides in part that property subject_to a power_of_appointment created after date which is not a general power is includible in the holder’s gross_estate if the power is exercised by will and if the power is exercised by creating another power_of_appointment which under the terms of the instrument creating and exercising the first power and under applicable local law can be validly exercised so as to a postpone the vesting of any estate or interest in the property for a period ascertainable without regard to the date of creation of the first power or b if the applicable rule_against_perpetuities is stated in the terms of suspension of ownership or of the power of alienation rather than of vesting suspend the absolute ownership or the power of alienation of the property for a period ascertainable without regard to the date of the creation of the first power sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines a generation-skipping_transfer as a taxable_termination a taxable_distribution or a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust unless- a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under sec_2612 however for purposes of determining whether a transfer is a direct_skip if an individual is a grandchild of the transferor or the transferor’s spouse or former spouse and as of the time of the transfer the parent of such individual who is a lineal descendant of the transferor or the transferor’s spouse or former spouse is dead such individual shall be treated a if such individual were a child of the transferor and all of that grandchild’s children shall be treated as if they were grandchildren of the transferor sec_2613 defines a skip_person as a natural_person who is assigned to a generation which is two or more generations below that of the transferor a_trust in which all the interests are held by skip persons or a_trust where after that transfer no trust distributions may be made to a non-skip_person under a of the tax_reform_act_of_1986 1986_3_cb_1 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide plr-110707-98 that the generation skipping transfer_tax does not apply to a transfer from a_trust if the trust was irrevocable on date but only to the extent that the transfer is not made out of principal added to the trust after date or out of income attributable to principal so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in the settlor's gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed will be treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse an addition to the trust the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the latter case the transferor for purposes of chapter or chapter is the transferor for purposes of chapter sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 example describes a situation where prior to the effective date of chapter gp established an irrevocable_trust under which the trust income was to be paid to gp's child c for life c was given a testamentary power to plr-110707-98 appoint the remainder in further trust for the benefit of c’s issue in default of c’s exercise of the power the remainder was to pass to charity c died on date survived by a child who was alive when gp established the trust c exercised the power in a manner that validly extends the trust in favor of c’s issue until the later of may years from the date the trust was created or the death of c’s child plu sec_21 years c’s exercise of the power is a constructive_addition to the trust because the exercise may extend the trust for a period longer than the permissible periods of either the life of c’s child a life in being at the creation of the trust plu sec_21 years or a term not more than years measured from the creation of the trust on the other hand if c’s exercise of the power could extend the trust based only on the life of c’s child plu sec_21 years or only for a term of years from the creation of the trust but not the later of the two periods then the exercise of the power would not have been a constructive_addition to the trust in example of sec_26_2601-1 the facts are the same as in example except local law provides that the effect of c’s exercise is to extend the term of the trust until may whether or not c’s child predeceases that date by more than years c’s exercise is not a constructive_addition to the trust because c exercised the power in a manner that cannot postpone or suspend vesting absolute ownership or power of alienation for a term of years that will exceed years the result would be the same if the effect of c’s exercise is either to extend the term of the trust until years after the death of c’s child or to extend the term of the trust until the first to occur of may or years after the death of c’s child in this case taxpayer is a beneficiary of a separate share trust established under the a_trust agreement under the a_trust agreement taxpayer has a testamentary_power_of_appointment over his separate share of the a_trust corpus taxpayer’s testamentary_power_of_appointment over his separate share of the a_trust corpus can only be exercised in favor of one or more persons of the class consisting of the issue and or surviving_spouse of taxpayer and or a’s then living lineal_descendants because taxpayer's testamentary_power_of_appointment over his separate share of the a_trust corpus cannot be exercised in favor of himself his creditors his estate or the creditors of his estate taxpayer's testamentary_power_of_appointment created under the a_trust is not a testamentary general_power_of_appointment accordingly the exercise of the testamentary_power_of_appointment as proposed will not cause any property subject_to the power_of_appointment to be included in taxpayer’s gross_estate under sec_2041 taxpayer proposes to exercise his limited testamentary_power_of_appointment created under the a_trust in favor of the taxpayer trust article vii of the taxpayer trust provides that the trust is to be construed so that the taxpayer trust terminates and the taxpayer trust estate vests on date a date that does not exceed years from the date of creation of the a_trust further the exercise of any power_of_appointment set forth in the taxpayer trust agreement may not postpone the vesting plr-110707-98 absolute ownership or power of alienation of an interest in the taxpayer trust estate beyond date under the terms of the taxpayer trust the trust property will be distributed outright and free of trust in all events within a period measurable from the date of creation of the original powers thus the proposed testamentary exercise of the limited_power_of_appointment will not create other powers that may be exercised in a manner that postpones the vesting or absolute ownership of any property interest without regard to the date of the creation of the original powers in the a_trust consequently taxpayer’s proposed testamentary exercise of the limited_power_of_appointment will not result in the value of the taxpayer’s share of the a_trust being included in the taxpayer's gross_estate under sec_2041 taxpayer’s testamentary limited_power_of_appointment was created under the a_trust the a_trust was irrevocable on date and it is represented that no additions constructive or otherwise to the a_trust have been made after date taxpayer proposes to exercise his limited testamentary_power_of_appointment created under the a_trust in favor of the taxpayer trust under the taxpayer trust agreement the taxpayer trust will terminate no later than date hence the taxpayer's proposed testamentary exercise of the limited powers under the a_trust in favor of the taxpayer trust will not postpone or suspend the vesting absolute ownership or power of alienation of any interest in trust property for a period beyond a date which i sec_90 years measured from the date of creation of the a_trust under these facts the proposed testamentary exercise of the limited_power_of_appointment will not be treated as a constructive_addition to the a_trust therefore exercise of the limited_power_of_appointment will not cause the a_trust or the taxpayer’s trust to be subject_to the generation-skipping_transfer_tax under chapter of the code based on the information submitted and the representations made we conclude as follows taxpayer’s proposed testamentary exercise of the limited_power_of_appointment granted to taxpayer under the terms of the a_trust will not cause any property subject_to the power_of_appointment to be included in taxpayer’s gross_estate under sec_2041 taxpayer’s proposed testamentary exercise of the limited_power_of_appointment granted to taxpayer under the terms of the a_trust will not constitute a taxable transfer and therefore taxpayer will not be treated as the transferor of such portion of the a_trust plr-110707-98 after taxpayer’s proposed testamentary exercise of the limited_power_of_appointment granted to taxpayer under the terms of the a_trust the a_trust will continue to be exempt from the generation-skipping_transfer_tax under chapter of the code after taxpayer’s proposed testamentary exercise of the limited_power_of_appointment granted to taxpayer under the terms of the a_trust the taxpayer trust will be exempt from the generation-skipping_transfer_tax under chapter of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christine e ellison chief branch assistant chief_counsel p si
